


EXHIBIT 10.2

  

September 29, 2010

Vycor Medical, Inc.
80 Orville Drive, Suite 100
Bohemia, New York 11716

Re: Fountainhead Capital Management Limited–Extension of Funding Commitment

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms of an extension
of the funding commitment ("Funding Commitment") by Fountainhead Capital
Management Limited ("FHCM") initially issued as a part of a Letter Agreement
between FHCM, Regent Private Capital and Vycor Medical, Inc. ("Vycor") dated as
of December 29, 2009 (the "FHCM Letter Agreement"). The terms of the Funding
Commitment as detailed in the FHCM Letter Agreement are incorporated by
reference herein. By its terms, the Funding Commitment expired on August 30,
2010. The parties now intend to extend the Funding Commitment for an additional
12 months to August 31, 2011.

Extension of Funding Commitment:

Fountainhead shall extend its Funding Commitment (to fund or procure funding for
Vycor's operating expenses) for an additional 12 months, through August 31, 2011
(the "Extended Funding Commitment").

In the same manner as detailed in the Funding Commitment, advances under the
Extended Funding Commitment will be subject to FHCM's confirmation that Vycor's
operations for the period commencing September 1, 2010 through the end of each
month immediately preceding any funding under the Extended Funding Commitment
are within ten percent (10%) of the budgeted gross margin and net expenses in
accordance with Vycor's then approved budget (as the same may be revised from
time to time based on the mutual agreement of Vycor and FHCM). Vycor and
Fountainhead will agree to revise the existing budget no later than October 31,
2010.

As compensation for the extension of the Funding Commitment, Vycor will
immediately issue to FHCM additional warrants to purchase shares of Vycor Common
Stock equivalent to six percent (6%) of the fully diluted share capital of Vycor
as of the date of this Agreement. For this purpose, the parties agree that the
attached Capitalization and Warrant Calculation is true and correct and will be
utilized as the basis for the calculation of the number of Warrants to be issued
to FHCM hereunder.

--------------------------------------------------------------------------------



The warrants will be exercisable for a period of five (5) years from the date of
this Agreement at an exercise price of $0.175 per share and will carry a
cashless exercise feature.

Any funds directly invested by FHCM will be in the form of a convertible
debenture with a final maturity of August 31, 2011, accruing interest at a rate
of six percent (6%) per annum and convertible in whole or in part at the option
of the holder into shares of Vycor Common Stock at $0.0175 per share. The other
terms will be the same as FCM's existing convertible debentures, which have a
final maturity date of March 31, 2011. Under these terms, FCM confirms that FCM
has the right to convert at any time, and Vycor has the right to repay at any
time, but FCM does not have the right to demand repayment prior to maturity
unless there is an event of default.

Sincerely,

FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED

           
            /s/ Carole Dodge           By: ___________________________          
         Carole Dodge, Director                                /s/ Eileen O'Shea
          By: ___________________________                    Eileen O'Shea,
Director                       ACKNOWLEDGED AND AGREED:                      
VYCOR MEDICAL, INC.                                /s/ Kenneth T. Coviello      
    By: __________________________        

--------------------------------------------------------------------------------



VYCOR CAPITALIZATION STRUCTURE SEPTEMBER 2010

                                                     
              Issued           Warrants/Options           Fully Diluted        
        No.     %           No           No     %                              
                            Management     10,235,842     1 %         25,508,762
          35,744,604     5 %   Fountainhead     531,376,650     77 %        
78,530,305           609,906,956     77 %                                      
                        Total Insiders     541,612,492     79 %        
104,039,067           645,651,560     81 %                                      
                  Public Shareholders     145,513,655     21 %         1,997,500
          147,511,155     19 %                                                  
            TotalIPublic     687,126,147     100 %         106,036,567          
793,162,715     100 %                                                          
                                                                687,126,147    
100 %         106,036,567           793,162,715     100 %                      
                                  Notes:                                        
      (1)      The substantial majority of management warrants are exerciseable
at $0.00717 per share after Jan 1, 2011For this purposes "Management" includes
Heather Vinas who resigned on May 14, 2010 for personal reasons but retains
restricted stock, options and warrants     (2)     Fountainhead's warrants are
exerciseable at $0.0125 per share. 39,063,670 vest by February 2012 subject to
certain conditions     (3)     Other shareholder warrants are exerciseable in
the range of $0.24-$0.50 per share during 2010, 2011 and 2012     (4)    
Fountainhead also holds debt convertible at $0.0125 into 35,308,960 shares      
    (5)      Kenneth Coviello (CEO) entered into an incentive agreement with the
Company under which he could receive upto an additional 24,000,000 warrants in
aggregate based on the achievement of certain targets for 2010 and 2011,
exerciseable at $0.015  

FOUNTAINHEAD WARRANT PROPOSAL TO EXTEND FUNDING COMMITMENT TO AUGUST 2011

                                            Fully diluted share as per August
2010 Capitalization Table     94 %   793,162,715                                
                    Fountainhead new warrants                 6 %   50,627,407  
                                                  Adjusted fully diluted
capitalization table           100 %   843,790,122                              
                      Fountainhead adjusted fully diluted shareholding          
78 %   660,534,363        

--------------------------------------------------------------------------------